Title: From George Washington to Howell Lewis, 25 August 1793
From: Washington, George
To: Lewis, Howell



Dear Howell
Philadelphia Augt 25th 1793.

I have duly received your letter of the 21st instant with the reports; & am about to reply to such parts as require it.
Not knowing precisely, the object of your enquiry, what Mares &ca have gone to the Jacks, I send a list of the whole; as appears by

Mr Whittings Memms; as also of those which went to the horse—marking those who have paid. in both cases.
As it is possible I may, with your Aunt &ca be at Mount Vernon about the 20th of next month; you might, if you have met with no Oats since you wrote last, buy 100 bushels from the holders in Alexa.; that there may be a certainty of a supply against that period, as I wish to save my own Crop of this grain for Seed.
Last Spring I sent a few grains of English Oats to Mount Vernon for the purpose of raising what Seed I could from them. Enquire if the Gardener or Butler can give any acct of them; & let them be taken care of, if in being.
I also sent home last Autumn a little of the double headed Wheat. this I know was propagated, & the Seed saved by the Gardener. Let the whole be sown in some safe place, where it will not get mixed, and the most can be made of it. With an eye to these, I care not where it is sown; whether at the Mansion house, if there be a good & sufficient spot of ground or at either of the Farms.
The Barley is not yet gone from hence, & it is questionable, notwithstanding two Vessels are up for Alexandria, whether it goes off before sunday next; tho’ one talks of leaving this Port about the middle of the Week. So soon as it arrives, let it be sown agreeably to my former directions.
Let the Timothy seed be threshed out, & brot home immediately, to save it from depredation. It may lye in the fine chaff (after the heads are well rubbed & the straws extracted); but, in order that I may know the qty saved, take a bushel in the Chaff & see how much clean seed it yields, by which to calculate the whole. Do precisely the same with the Clover Seed; for the longer these, or other things are tossed about, the more waste will there be; admitting (which I do not) that there is no toll taken from them.
How much ground has been sown in Turnips, Where, and is the seed come up well?
I did not express myself so fully as I ought, when I desired that the Corn ground which was about to be sown with Wheat, & in the Winter with grass-seed, should be laid as level as possible; for harrowing the ground after the wheat is sown will be injurious to the latter because by so doing the soil (where it is adicted to it) is more apt, by being level to run together, & to spew out the

plant which, by exposing the roots, perishes the grain; whereas the mouldering of the earth into the furrows by the frost & rains of the Winter, they, on the contrary are constantly receivg fresh covering⟨,⟩ protection, & nourishment. All I meant by laying the ground as leve[l] as possible, was, to give as little hill as possible to the Corn; & even to take as much as possible of that little away, a[s] could be done without injuring the plant. What has been done, cannot be undone, but let no more harrows follow the sowing: to go before it, in order to lay the ground smooth for the reception of the Seed, is always proper; & indeed indispensible; but the Wheat & other winter ⟨G⟩rain should always lay under furrow.
Desire all the Overseers to inspect their respective Stocks of Cattle, accurately, and if there be any old oxen, Steers, or Cows, which from their ages or other causes, seem to be upon the decline, to select them; that they may be turned on the Meadows or elsewhere, to recruit & be sold.
I presume something similar to this was done with the old Sheep, agreably to Butlers proposition which I sent to you, with my approbation; And it may be well always, when a matter is directed, to say whether it is complied with; for the mind is never assured of this until informed. There are two path[s] always to an order; to wit—giving, and executing it; and these always are in distinct persons; & the giver never knows what the receiver does, until it is reported. I mention this for your general government; & advise you to keep an Ass-skin, or some such kind of Pocket book, in which to note, as they occur to you in the moment, such things as are fit for communication; by which means your memory will never be burthened, but on the contrary when you set down to write, besides the parts of a letter which you have to answer, you have every thing you want to say before you, and have nothing more to do than to arrange them properly, where method is necessary.
Is there no Sheep at the Mansion House? none are in the Report from that place. and how comes it to pass that the Brood Mares are not reported there, as usual? Eleven, ove[r] and above what went to the Plantations[,] used to be reported by Mr Whitting; and unless you have reduced the number by a supply to Mr ⟨Stuart⟩, that number ought to be forthcoming. These were independent of all that had been given up to work; either at

the Mansion house, or any of the Farms. Peter must account for these.
Although by the Meteorological Acct which you have sent of the weather, there does not appear to have fallen a drop of rain in the week for which it is given, yet Thomas Green returns (in his report) loss by Rain. One or the other is probably wrong, I hope it is you, as a good rain in that week must have been desirable; and with what is now falling if it extends to you, must be the making of the Corn; at the sametime that it fits the ground for the reception of the Wheat.
I again desire that T: Green may be made with the other Carpenters (except in cases that cannot be dispensed with) to stick to the New Barn. Putting a single light into a window, is an excuse for the loss of a days work; and while these pretences are furnished him, or indeed any of the rest, I shall have his reports stuffed with nothing but trifling Jobs, that turn to no Acct.
What Ditches are they that the Mansion house people are weeding? I know of none at that place. And by the last Weeks report I see that 22 Bushels of meal has been brot from the Mill.
The person (old Jack) who serves it out, must acct for the necessity of this increase: 20 bushels used to suffice. why two & three more now?
I see (by Greens report) that Doll’s Will & Christopher have been two days in search after the Fish Boat. I hope they have found it: it ought to have been pursued until got. But why was it lost, is there not a lock to it? there was I know, and I know also, that locks are of very little use to me. They are bought, used a few weeks—then lost, or stolen. Others got, served in the same way—and so on.
I hope the greatest care will be taken of the Wool in the loft where it is kept; & a corrispondence in weight between the wool delivered, and the yarn taken in; and between the Yarn delivered to the Weaver, & the Cloth received from him.
Has the Gardener & his wife removed into their New house? Where does the other Dutch Gardener sleep? Is he diligent at work; & how does he behave in other respects?
Let me know as soon as you can the exact width, & length of the places that are tiled within the stone borders, between the steps at the middle & end doors, west front of the House. As these tiles never looked well, & are decaying, I have some thoughts of

replacing them with marble, which can be bought here cheaper than I can get them done there with stone, from those which have been imported into this City, from Italy.
As the Oat ground at Union Farm was not sown with grass-seeds at the time it was put in Oats, tell Crow it must be sown with Clover & timothy whenever the remaining part of the same Inclosure is laid to Grass—I mention the matter now, that it may not be lost sight of at the proper time for preparing it. whether any kind of Crop, without injury to the ground—already too poor, unless it could be aided by a Coat of Manure could accompany the Grass is a matter he may think on.
Has he (Crow) intimated his intention to remain, since the receipt of the letter I wrote him? These things ought to be reduced to certainty; or, when I least expect it, I may be put to the greatest non-plus.
We are all well at present, but the City is very sickly and numbers dying daily. All here join in good wishes for you and I remain Your affecte Uncle

Go: Washington

